Exhibit 10.1

Execution Version
NorthWestern Corporation
$35,000,000 First Mortgage Bonds, 3.99% Series, due December 19, 2028
$15,000,000 First Mortgage Bonds, 4.85% Series, due December 19, 2043
____________________________
Bond Purchase Agreement
____________________________
Dated as of December 19, 2013










--------------------------------------------------------------------------------

Exhibit 10.1

Table of Contents
Section        Heading    Page
Section 1.    Description of Bonds    1
Section 2.    Sale and Purchase of Bonds    2
Section 3.
Closing    2

Section 4.
Conditions to Closing    3

Section 4.1.
Representations and Warranties    3

Section 4.2.
Performance; No Default    3

Section 4.3.
Compliance Certificates    3

Section 4.4.
Opinions of Counsel    3

Section 4.5.
Purchase Permitted By Applicable Law, Etc    4

Section 4.6.
Sale of Other Bonds    4

Section 4.7.
Payment of Special Counsel Fees    4

Section 4.8.
Private Placement Number    4

Section 4.9.
Changes in Corporate Structure    4

Section 4.10.
Funding Instructions    4

Section 4.11.
Commission Approval    4

Section 4.12.
UCC Financing Statements    5

Section 4.13.
Compliance with Indenture    5

Section 4.14.
Proceedings and Documents    5

Section 4.15.
South Dakota Transaction    5

Section 5.
Representations and Warranties of the Company    5

Section 5.1.
Organization; Power and Authority    5

Section 5.2.
Authorization, Etc.    6

Section 5.3.
Disclosure    6

Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates    6

Section 5.5.
Financial Statements; Material Liabilities    7

Section 5.6.
Compliance with Laws, Other Instruments, Etc    7

Section 5.7.
Governmental Authorizations, Etc    7

Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders    8

Section 5.9.
Taxes    8

Section 5.10.
Title to Property; Leases    8

Section 5.11.
Licenses, Permits, Etc    9

Section 5.12.
Compliance with ERISA    9

Section 5.13.
Private Offering by the Company; Qualification of Indenture    10

Section 5.14.
Use of Proceeds; Margin Regulations    10

Section 5.15.
Existing Indebtedness; Future Liens    10

Section 5.16.
Foreign Assets Control Regulations, Etc.    11

Section 5.17.
Status under Certain Statutes    13

Section 5.18.
Environmental Matters    13

Section 5.19.
Lien of Indenture    13

Section 5.20.
Filings    14





--------------------------------------------------------------------------------

Exhibit 10.1

Section 6.
Representations of the Purchasers    14

Section 6.1.
Purchase for Investment    14

Section 6.2.
Source of Funds    14

Section 7.
Information as to Company    16

Section 7.1.
Financial and Business Information    16

Section 7.2.
Officer’s Certificate    19

Section 7.3.
Visitation    19

Section 8.
Covenants    19

Section 9.
Expenses, Etc    20

Section 9.1.
Transaction Expenses    20

Section 9.2.
Survival    20

Section 10.
Survival of Representations and Warranties; Entire Agreement    21

Section 11.
Amendments and Waivers    21

Section 12.
Notices    21

Section 13.
Indemnification    22

Section 14.
Miscellaneous    22

Section 14.1.
Successors and Assigns    22

Section 14.2.
Accounting Terms    22

Section 14.3.
Severability    22

Section 14.4.
Construction, Etc    22

Section 14.5.
Counterparts    22

Section 14.6.
Governing Law    23

Section 14.7.
Jurisdiction and Process; Waiver of Jury Trial    23

Signature                                             1






--------------------------------------------------------------------------------

Exhibit 10.1

Schedule A        -    Information Relating to Purchasers


Schedule B        -    Defined Terms


Schedule 4.12        -    UCC Filings


Schedule 5.3        -    Disclosure Materials


Schedule 5.4        -    Subsidiaries of the Company and Ownership of Subsidiary
Stock


Schedule 5.5        -    Financial Statements


Schedule 5.7        -    Required Approvals


Schedule 5.15        -    Existing Indebtedness


Schedule 5.20        -    Filings


Exhibit A        -    Form of Thirty-First Supplemental Indenture


Exhibit 4.4(a)(i)    -    Form of Opinion of Special Counsel for the Company


Exhibit 4.4(a)(ii)    -    Form of Opinion of General or In-House Counsel for
the Company


Exhibit 4.4(b)        -    Form of Opinion of Special Counsel for the Purchasers




--------------------------------------------------------------------------------

Exhibit 10.1

NorthWestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108
$35,000,000 First Mortgage Bonds, 3.99% Series, due December 19, 2028
$15,000,000 First Mortgage Bonds, 4.85% Series, due December 19, 2043
As of December 19, 2013
To Each of the Purchasers Listed in
Schedule A Hereto:
Ladies and Gentlemen:
NorthWestern Corporation (formerly known as NorthWestern Public Service
Company), a corporation organized and existing under the laws of the State of
Delaware (the “Company”), agrees with each of the purchasers whose names appear
at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as
follows:
Section 1.
Description of Bonds

The Company will authorize the issue and sale of $35,000,000 aggregate principal
amount of its First Mortgage Bonds, 3.99% Series, due December 19, 2028 and
$15,000,000 aggregate principal amount of its First Mortgage Bonds, 4.85%
Series, due December 19, 2043 (collectively, the “Bonds”). The Bonds will be
issued under and secured by a Mortgage and Deed of Trust dated as of October 1,
1945 (the “Original Indenture”) by and among the Company (as successor to
NorthWestern Energy, L.L.C., in turn successor to The Montana Power Company) and
the Bank of New York Mellon (formerly The Bank of New York) (as successor to
Guaranty Trust Company of New York), as corporate trustee (hereinafter called
the “Corporate Trustee”), Philip L. Watson or his successor (as indirect
successor to Arthur E. Burke), (Philip L. Watson or his successor being
hereinafter sometimes called the “Co-Trustee”; and the Corporate Trustee and the
Co-Trustee being hereinafter together sometimes called the “Trustees”), which
Original Indenture was executed and delivered to secure the payment of Bonds
issued or to be issued under and in accordance with the provisions of the
Original Indenture pursuant to the Thirty-First Supplemental Indenture dated as
of December 1, 2013 (the “Thirty-First Supplemental Indenture,” the Original
Indenture together with all supplements and amendments thereto, including the
Thirty-First Supplemental Indenture being hereinafter collectively referred to
as the “Indenture”) which Thirty-First Supplemental Indenture will be
substantially in the form attached hereto as Exhibit A, with such changes
therein, if any, as shall be approved by the Purchasers and the Company. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1

Section 2.
Sale and Purchase of Bonds.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Bonds in the principal amount and of the
series specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non‑performance of any obligation
by any other Purchaser hereunder.
Section 3.
Closing.

The execution and delivery of the Agreement will occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 on December 19,
2013 (the “Execution Date”).
The sale and purchase of the Bonds to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe, Chicago, IL, at
10:00 a.m., Chicago time, at a closing (the “Closing”) on December 19, 2013 or
such other Business Day thereafter on or prior to December 20, 2013, as may be
agreed upon by the Company and the Purchasers. At the Closing the Company will
deliver to each Purchaser the Bonds to be purchased by such Purchaser in the
form of a single Bond (or such greater number of Bonds in denominations of at
least $1,000 as such Purchaser may request) dated the date of the Closing,
authenticated by the Trustee and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 153910224325 at US Bank N.A., 800 Nicollet Mall,
Minneapolis, MN 55402, ABA: 123000848, Account Name - NorthWestern Corporation
General Account. If at the Closing the Company shall fail to tender such Bonds
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
Section 4.
Conditions to Closing.

Each Purchaser’s obligation to execute and deliver this Agreement on the
Execution Date and to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Execution Date and/or the Closing,
as the case may be, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made on the
Execution Date and at the time of the Closing, provided, that the Company shall
be permitted to make additions and deletions to any of Schedules 4.12, 5.3, 5.4,
5.5, 5.7, 5.15 or 5.20 after the Execution Date (including without limitation,
the addition to Schedule 5.4 of Havre Pipeline Company, LLC, a Texas limited
liability company, as a Subsidiary in which the Company holds 82% of its
membership interests in the event the Company acquires such membership interests
prior to the Closing) but prior to the date of the Closing, so long as (a) the
Company shall have provided updated copies of the relevant Schedules to such
Purchaser at least five Business Days prior to the date of the Closing and (b)
any such additions or deletions are in all respects satisfactory to such
Purchaser as a condition to the Closing.
Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior




--------------------------------------------------------------------------------

Exhibit 10.1

to or on the Execution Date and at the Closing and after giving effect to the
issue and sale of the Bonds (and the application of the proceeds thereof as
contemplated by Section 5.14) no Default or Event of Default shall have occurred
and be continuing.
Section 4.3.    Compliance Certificates. The Company shall have performed and
complied with all agreements and conditions contained in the Indenture which are
required to be performed or complied with by the Company for the issuance of the
Bonds. In addition the Company shall have delivered the following certificates:
(a)    Officer’s Certificates. The Company shall have delivered to such
Purchaser (i) an Officer’s Certificate certifying that the conditions specified
in Section 4 have been fulfilled and (ii) an Officer’s Certificate regarding no
Event of Default pursuant to Section 28(2) of the Indenture, in each case, dated
the date of the Closing.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds and this Agreement.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) (i) from Leonard, Street and Deinard, counsel for the Company and
(ii) from general or in-house counsel for the Company covering the matters set
forth in Exhibits 4.4(a)(i) and 4.4(a)(ii), respectively, and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinions to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Bonds shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact regarding the Company and its
Subsidiaries as such Purchaser may reasonably specify to enable such Purchaser
to determine whether such purchase is so permitted.
Section 4.6.    Sale of Other Bonds. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Bonds to be purchased by it at the Closing as specified in
Schedule A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 9, the Company shall have paid on or before the date of the Closing
the reasonable fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the date
of the Closing.




--------------------------------------------------------------------------------

Exhibit 10.1

Section 4.8.    Private Placement Number. On or before the date of the Closing,
a Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Bonds.
Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Bonds is to be deposited.
Section 4.11.    Commission Approval. On or before the date of the Closing, the
Company shall have delivered reasonably satisfactory evidence to the Purchasers
and their special counsel that the Company has received the required regulatory
approvals described in Schedule 5.7 authorizing the issue and sale of the Bonds,
and said orders remain in full force and effect as of the date of Closing. The
effectiveness of such orders as of the date of Closing shall be a condition
precedent to the Company’s obligations to sell the Bonds to the Purchasers.
Section 4.12.    UCC Financing Statements. On or before the date of the Closing,
the UCC financing statements shall have been duly filed or recorded by any
debtor party in such manner and in such places as is described in Schedule 4.12
(the “Collateral Filings”) and no other UCC financing statements or instruments
shall be required to be filed to perfect the security interests and Liens of the
Trustee in the Mortgaged Property created by or pursuant to the Indenture that
can be perfected by filing a UCC financing statement under the UCC.
Section 4.13.    Compliance with Indenture. On or before the date of the
Closing, the Company shall have performed and complied with all agreements and
conditions contained in the Indenture which are required to be performed or
complied with by the Company for the issuance of the Bonds.
Section 4.14.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
Section 4.15.    South Dakota Transaction. The simultaneous closing of the
transactions contemplated by that certain Bond Purchase Agreement of even date
herewith between the Company and the purchasers listed on Schedule A thereto
relating to the issuance of first mortgage bonds under the Company’s General
Mortgage Indenture and Deed of Trust dated August 1, 1993 between The Chase
Manhattan Bank (National Association), as Trustee and NorthWestern Public
Service Company (now known as NorthWestern Corporation), as Issuer, as amended
and supplemented, shall be a condition precedent to the Company’s obligations to
sell the Bonds to the Purchasers.




--------------------------------------------------------------------------------

Exhibit 10.1

Section 5.
Representations and Warranties of the Company.

The Company represents and warrants to each Purchaser, on the Execution Date and
the date of the Closing, that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Agreements and to
perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. The Financing Agreements have been duly
authorized by all necessary corporate action on the part of the Company, and the
Financing Agreements constitute, and upon execution and delivery thereof by the
Company and authentication by the Trustee, the Thirty-First Supplemental
Indenture and each Bond will constitute, a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
Section 5.3.    Disclosure. The Company, through its agents, KeyBanc Capital
Markets Inc. and U.S. Bancorp Investments, Inc., has delivered to each Purchaser
a copy of a Confidential Private Placement Memorandum, dated November 2013 the
“Memorandum”), relating to the transactions contemplated hereby. This Agreement,
the Memorandum and the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to November 19, 2013 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Without limiting the foregoing, the
Disclosure Documents fairly describe, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. Except as disclosed in the Disclosure Documents, since
December 31, 2012, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains complete and correct lists (i) of the
Company’s Subsidiaries showing, as to each Subsidiary, the correct name thereof,
the jurisdiction of its organization, and the percentage of shares of each class
of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary, (ii) of the Company’s Affiliates, other than
Subsidiaries, and (iii) of the Company’s directors and senior officers.




--------------------------------------------------------------------------------

Exhibit 10.1

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien.
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.15 and customary limitations imposed by
corporate law or similar statutes) restricting the ability of such Subsidiary to
pay dividends out of profits or make any other similar distributions of profits
to the Company or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year‑end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of the Financing Agreements will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than the continuing Lien of the
Indenture) in respect of any property of the Company or any Subsidiary under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter or by‑laws, or any other agreement or instrument to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected,
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval,
authorization, or order of, or filing with, or declaration with, any
Governmental Authority or body or any court is required for the consummation of
the transactions contemplated by the Financing Agreements in connection with the
issuance and sale of the Bonds by the Company except for filings with or the
orders of the Federal Energy Regulatory Commission (“FERC”) and the Montana
Public Service Commission, which approvals have, as described on Schedule 5.7,
been obtained. The issuance and sale of the Bonds has been authorized by order
of the FERC, and by order of the Montana Public Service Commission, which orders
are in full force and effect.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting




--------------------------------------------------------------------------------

Exhibit 10.1

the Company or any Subsidiary or any property of the Company or any Subsidiary
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate. The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2000.
Section 5.10.    Title to Property; Leases. The Company has good and marketable
fee simple title to all properties owned by it which are subject to the
Indenture, subject only (a) to the Lien of the Indenture, (b) to Excepted
Encumbrances (as defined in the Indenture) and (c) to minor exceptions and
defects which do not, in the aggregate, materially interfere with the use by the
Company of such properties for the purposes for which they are held, materially
detract from the value of said properties or in any material way impair the
security afforded by the Indenture. Such properties constitute and comprise
substantially all of the utility properties directly owned by the Company in the
States of Montana and Wyoming. All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.
Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as




--------------------------------------------------------------------------------

Exhibit 10.1

have not resulted in and could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $140,000,000 in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715‑60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not more than $35,000,000.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Bonds hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Bonds to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company; Qualification of Indenture.
(a) Neither the Company nor anyone acting on its behalf has offered the Bonds or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers and not more than 30 other Institutional
Investors, each of which has been offered the Bonds at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Bonds to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
(b)    Neither the execution and delivery of the Financing Agreements nor the
consummation of the transactions contemplated thereby, including the issuance
and sale of the Bonds, will require the qualification of the Indenture under the
Trust Indenture Act of 1939, as amended.




--------------------------------------------------------------------------------

Exhibit 10.1

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Bonds to repay short-term debt, to fund capital
expenditures, including strategic growth opportunities such as the Devon natural
gas reserve acquisition, and for other general corporate purposes. No part of
the proceeds from the sale of the Bonds hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets
forth a complete and correct list of all outstanding Indebtedness of the Company
and its Subsidiaries as of June 30, 2013 (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and Guaranty thereof, if any), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program or (iii) otherwise blocked, subject to sanctions under or engaged in any
activity in violation of other United States economic sanctions, including but
not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, CISADA or any similar law or regulation with respect to
Iran or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on




--------------------------------------------------------------------------------

Exhibit 10.1

a state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Bonds hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA Patriot Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti‑Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti‑Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti‑Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current Anti‑Money Laundering Laws and U.S. Economic
Sanctions.
(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti‑corruption related activity
under any applicable law or regulation in a U.S. or any non‑U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption Laws”), (ii)
to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non‑U.S. Governmental Authority for possible
violation of Anti‑Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti‑Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Bonds hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current
Anti‑Corruption Laws.




--------------------------------------------------------------------------------

Exhibit 10.1

Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, or the ICC
Termination Act of 1995, as amended.
Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.
(d)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.19.    Lien of Indenture. The Indenture constitutes a valid and
enforceable first mortgage lien for the equal and proportionate security of the
mortgage bonds issued or to be issued thereunder, upon substantially all of the
physical properties of the Company (other than the Excepted Encumbrances) which
are specifically described therein as subject to the Lien thereof and which are
used or useful in the conduct of the Company’s utility business in Montana and
Wyoming, free from all prior Liens, charges or encumbrances, other than
(a) Permitted Liens (as defined in the Indenture); and (b) in the case of
property acquired after the date of the original execution and delivery of the
Indenture, vendors’ Liens, purchase money mortgages and any other Liens thereon
at the time of acquisition thereof, except to the extent that enforceability of
such Lien may be limited by the effect that the law of the jurisdictions in
which the physical properties covered thereby are located may have upon the
remedies provided in the Indenture. Such limitations, however, do not make the
remedies afforded inadequate for the realization of the material benefits of the
security provided by the Indenture; provided that (x) enforceability of such
Lien may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights, and (y) the
availability of specific performance, injunctive relief, or other equitable
remedies is subject to the discretion of the court before which any proceeding
therefor may be brought. The after‑acquired property clause in the Indenture
subjects to the Lien thereof all after-acquired utility property of the
Company’s utility business in Montana and Wyoming as provided therein (except
such after‑acquired property as may be deemed to be Excepted Property (as
defined in the Indenture) or is otherwise expressly excepted from the Lien of
the Indenture).
Section 5.20.    Filings. Except for those filings described in Schedule 5.20,
no filing or recording of the Thirty-First Supplemental Indenture is necessary
to perfect the Lien of the Indenture upon the properties now owned by the
Company and intended to be subject thereto or to extend such lien for the
benefit of the Bonds to be issued thereunder; no re-recording or refiling of the
Indenture or any other instruments or documents




--------------------------------------------------------------------------------

Exhibit 10.1

(except for periodic filings which extend the effectiveness of financing
statements) is required to preserve and protect the Lien of the Indenture. Under
the present laws of the states in which the property intended to be subject to
the Lien of the Indenture is located, no further supplemental indentures or
other instruments or documents are required to be executed, filed and/or
recorded to extend the Lien of the Indenture to after-acquired property.
Section 6.
Representations of the Purchasers.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Bonds for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser severally represents
that it and each party referenced in the preceding sentence on whose account
Bonds are purchased by such Purchaser is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act. Each Purchaser
understands that the Bonds have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Bonds and that a
legend will be placed on the Bonds reflecting these circumstances.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Bonds to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or




--------------------------------------------------------------------------------

Exhibit 10.1

“QPAM” (within the meaning of Part VI of the QPAM Exemption), no employee
benefit plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of Part
VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.
Information as to Company.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of Bonds that is an Institutional Investor:
(a)    Quarterly Statements - within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and




--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    consolidated statements of income, changes in stockholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10‑Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10‑Q if it shall have timely made such Form 10‑Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.northwesternenergy.com) and shall have
given each Purchaser prompt notice of such availability on EDGAR and on its home
page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);
(b)    Annual Statements - within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in stockholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10‑K
for such fiscal year (together with the Company’s annual report to stockholders,
if any, prepared pursuant to Rule 14a‑3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b), provided, further,
that the Company shall be deemed to have made such delivery of such Form 10‑K if
it shall have timely made Electronic Delivery thereof;
(c)    SEC and Other Reports - promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability and excluding non-public information) or to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such




--------------------------------------------------------------------------------

Exhibit 10.1

holder), and each prospectus and all amendments thereto filed by the Company or
any Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material; provided that the Company shall be deemed to
have made such delivery of such materials in clauses (i) and (ii) of this
Section 7.1(c) if it shall have timely made Electronic Delivery thereof (to the
extent delivery in such manner is available).
(d)    Notice of Default or Event of Default - promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default, a written
notice specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;
(e)    ERISA Matters - promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Supplemental Indentures - promptly, and in any event within five days
after the execution and delivery thereof, a copy of any indenture supplemental
to the Indenture that the Company from time to time may hereafter execute and
deliver; and
(h)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10‑Q and Form 10‑K) or
relating to the ability of the Company to perform its obligations hereunder and
under




--------------------------------------------------------------------------------

Exhibit 10.1

the Financing Agreements as from time to time may be reasonably requested by any
such holder of Bonds.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of Bonds pursuant to Section 7.1(b) shall be accompanied
by a certificate of a Senior Financial Officer setting forth (which, in the case
of Electronic Delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each holder of Bonds):
Event of Default - a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
Section 7.3.    Visitation. The Company shall permit the representatives of each
holder of Bonds that is an Institutional Investor:
(a)    No Default - if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
(b)    Default - if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
Section 8.
Covenants.

(a)    The Company shall file the Thirty-First Supplemental Indenture in a
timely manner in all locations necessary in Montana and Wyoming and, in any
event, the Company shall use commercially reasonable best efforts to file such
Thirty-First Supplemental Indenture within 60 days of the date of Closing.
(b)    The Company will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Bonds except (a) upon the payment or prepayment of the Bonds in
accordance with the terms of the Thirty-First Supplemental Indenture and the
Bonds or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Bonds at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at




--------------------------------------------------------------------------------

Exhibit 10.1

least 15 Business Days. If the holders of more than 10% of the principal amount
of the Bonds then outstanding accept such offer, the Company shall promptly
notify the remaining holders of such fact and the expiration date for the
acceptance by holders of Bonds of such offer shall be extended by the number of
days necessary to give each such remaining holder at least 5 Business Days from
its receipt of such notice to accept such offer. The Company will promptly
cancel all Bonds acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Bonds pursuant to any provision of the Thirty-First
Supplemental Indenture or this Section 8(b) and no Bonds may be issued in
substitution or exchange for any such Bonds.
Section 9.
Expenses, Etc.

Section 9.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Bond in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of any Financing Agreement (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under any Financing Agreement or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with any Financing Agreement, or by reason of being a holder of any
Bond, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or any Subsidiary
or in connection with any work‑out or restructuring of the transactions
contemplated hereby and by the other Financing Agreements and (c) the costs and
expenses incurred in connection with the initial filing of any Financing
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,000. The Company will pay, and will save each Purchaser and each other holder
of a Bond harmless from, all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Bonds).
Section 9.2.    Survival. The obligations of the Company under this Section 9
will survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of this Agreement or the Bonds, and the termination of
this Agreement and the discharge of the Indenture.
Section 10.
Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Bonds, the purchase or transfer by any
Purchaser of any Bond or portion thereof or interest therein and the payment of
any Bond, and may be relied upon by any subsequent holder of a Bond, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Bond. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.
Section 11.
Amendments and Waivers.

Any term of this Agreement may be amended and the observance of any term hereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the Required Holders. Any amendment or waiver effected in accordance with this
Section 11




--------------------------------------------------------------------------------

Exhibit 10.1

shall be binding upon each holder of any Bond at the time outstanding, each
future holder of any Bond and the Company. Bonds directly or indirectly held by
the Company or any Affiliate of the Company shall not be deemed outstanding for
purposes of determining whether any amendment or waiver has been effected in
accordance with this Section 11.
Section 12.
Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Bond, to such holder at such address as
such other holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Bond in writing; or
(iv)    if to the Trustees, to the Corporate Trustee at 101 Barclay Street,
Floor 8 West, New York, New York 10286 or at such other address as the Trustee
shall have specified to the Company and each other party hereto in writing.
Notices under this Section 12 will be deemed given only when actually received.
Section 13.
Indemnification.

The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and expense (including
reasonable attorneys’ fees) arising from any misrepresentation or nonfulfillment
of any undertaking on the part of the Company under this Agreement, or from any
misrepresentation in, or omission from, this Agreement or any other instrument
given, or to be given, to the Purchasers pursuant to this Agreement. The
indemnification obligations of the Company under this Section 13 shall survive
the execution and delivery of this Agreement, the delivery of the Bonds to the
Purchasers and the consummation of the transactions contemplated herein.
Section 14.
Miscellaneous.

Section 14.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Bond) whether so expressed or
not.
Section 14.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.




--------------------------------------------------------------------------------

Exhibit 10.1

Section 14.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 14.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 14.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 14.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 14.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non‑exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Bonds. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Bonds in any suit, action or proceeding of the nature referred to in
Section 14.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 14.7 shall affect the right of any holder of a
Bond to serve process in any manner permitted by law, or limit any right that
the holders of any of the Bonds may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.




--------------------------------------------------------------------------------

Exhibit 10.1

(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Bonds or any other document executed in
connection herewith or therewith.


* * * * *
    






--------------------------------------------------------------------------------

Exhibit 10.1

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Signature
Very truly yours,
NorthWestern Corporation
By
/s/ Brian B. Bird    

Name: Brian B. Bird
Title: Vice President and Chief Financial Officer






--------------------------------------------------------------------------------

Exhibit 10.1

This Agreement is hereby accepted and
agreed to as of the date thereof.
ING Life Insurance and Annuity Company
ING USA Annuity and Life Insurance Company
Reliastar Life Insurance Company
Security Life of Denver Insurance Company


By: /s/ Paul Aronson
Name: Paul Aronson
Title: Senior Vice President


Teachers Insurance and Annuity Association of America


By /s/ Ho Young Lee
Name: Ho Young Lee
Title: Managing Director


The Lincoln National Life Insurance Company


By: Delaware Investment Advisers, a series of Delaware Management Business
Trust, Attorney-In-Fact


By: /s/ Karl H. Spaeth, Jr.
Name: Karl H. Spaeth, Jr.
Title: Vice President


John Hancock Life Insurance Company (U.S.A.)
John Hancock Life & Health Insurance Company


By: /s/ Gavin R. Danaher
Name: Gavin R. Danaher
Title: Managing Director






--------------------------------------------------------------------------------

Exhibit 10.1

Great-West Life & Annuity Insurance Company


By: /s/ Eve Hampton
Name: Eve Hampton
Title: Vice President


By: /s/ Paul Runnalls
Name: Paul Runnalls
Title: Manger, Investments


The Canada Life Assurance Company


By: /s/ Eve Hampton
Name: Eve Hampton
Title: Vice President


By: /s/ Paul Runnalls
Name: Paul Runnalls
Title: Manger, Investments


United of Omaha Life Insurance Company


By: /s/ Curtis R. Caldwell
Name: Curtis R. Caldwell
Title: Senior Vice President












--------------------------------------------------------------------------------

Exhibit 10.1

Information Relating to Purchasers




Information Relating to Purchasers


Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements

Payments
All payments on account of Bonds held by such purchaser should be made by wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon
ABA #021000018
Account:    IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
OR
IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)


For further credit to: ILIAC/Acct. 216101
Reference: PPN 668074 D*5
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Bonds
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Fax: (770) 690-4886
Address for all other communications and notices:




--------------------------------------------------------------------------------

Exhibit 10.1

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements
Fax: (770) 690-5057
Physical Delivery


The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY 10286
Ref: Account ILIAC/Acct. 216101


with a copy to Lindy Freitag (lindy.freitag@inginvestment.com)


The cover letter accompanying the Bonds should set forth the name of the issuer,
a description of the Bonds (including the interest rate, maturity date and
private placement number), and the name of the purchaser and its account number
at The Bank of New York Mellon ILIAC/Acct. 216101 and the following:


The contact person at the Issuer of the Bonds related to payment on the Bonds
is:
Name: ___________________ Telephone #________________ E-mail: _______________
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 71-0294708






--------------------------------------------------------------------------------

Exhibit 10.1



Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
ING USA Annuity and Life Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements

Payments
All payments on account of Bonds held by such purchaser should be made by wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon
ABA #021000018
Account:    IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
OR
IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)


For further credit to: ING USA/Acct. 136373
Reference: PPN 668074 D*5
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Bonds
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Fax: (770) 690-4886
Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements
Fax: (770) 690-5057




--------------------------------------------------------------------------------

Exhibit 10.1

Physical Delivery


The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY 10286
Ref: Account ING USA/Acct. 136373


with a copy to Lindy Freitag (lindy.freitag@inginvestment.com)


The cover letter accompanying the Bonds should set forth the name of the issuer,
a description of the Bonds (including the interest rate, maturity date and
private placement number), and the name of the purchaser and its account number
at The Bank of New York Mellon ING USA/Acct. 136373 and the following:


The contact person at the Issuer of the Bonds related to payment on the Bonds
is:
Name: ___________________ Telephone #________________ E-mail: _______________
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 41-0991508








--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
ING USA Annuity and Life Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements

Payments
All payments on account of Bonds held by such purchaser should be made by wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon
ABA #021000018
Account:    IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
OR
IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)


For further credit to: ING USA - SLDI/Acct. 179369
Reference: PPN 668074 D*5
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Bonds
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Fax: (770) 690-5316


with a copy to:
The Bank of New York
Insurance Trust Dept.
101 Barclay 8 West
New York, NY 10286
Attn: Bailey Eng
baileyeng@bankofny.com




--------------------------------------------------------------------------------

Exhibit 10.1

Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements
Fax: (770) 690-5342
Physical Delivery


The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY 10286
Ref: Account ING USA - SLDI/Acct. 179369


with a copy to Lindy Freitag (lindy.freitag@inginvestment.com)


The cover letter accompanying the Bonds should set forth the name of the issuer,
a description of the Bonds (including the interest rate, maturity date and
private placement number), and the name of the purchaser and its account number
at The Bank of New York Mellon ING USA - SLDI/Acct. 179369 and the following:


The contact person at the Issuer of the Bonds related to payment on the Bonds
is:
Name: ___________________ Telephone #________________ E-mail: _______________
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 41-0991508








--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
Reliastar Life Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements

Payments
All payments on account of Bonds held by such purchaser should be made by wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon
ABA #021000018
Account:    IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
OR
IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)


For further credit to: RLIC/Acct. 187035
Reference: PPN 668074 D*5
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Bonds
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Fax: (770) 690-4886
Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements
Fax: (770) 690-5057




--------------------------------------------------------------------------------

Exhibit 10.1

Physical Delivery


The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY 10286
Ref: Account RLIC/Acct. 187035


with a copy to Lindy Freitag (lindy.freitag@inginvestment.com)


The cover letter accompanying the Bonds should set forth the name of the issuer,
a description of the Bonds (including the interest rate, maturity date and
private placement number), and the name of the purchaser and its account number
at The Bank of New York Mellon RLIC/Acct. 187035 and the following:


The contact person at the Issuer of the Bonds related to payment on the Bonds
is:
Name: ___________________ Telephone #________________ E-mail: _______________
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 41-0451140








--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
Security Life of Denver Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements

Payments
All payments on account of Bonds held by such purchaser should be made by wire
transfer of immediately available funds for credit to:


The Bank of New York Mellon
ABA #021000018
Account:    IOC 566/INST’L CUSTODY (for scheduled principal and interest
payments)
OR
IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)


For further credit to: SLD/Acct. 178165
Reference: PPN 668074 D*5
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Bonds
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
Notices
Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Operations/Settlements
Fax: (770) 690-4886
Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4347
Attention: Private Placements
Fax: (770) 690-5057




--------------------------------------------------------------------------------

Exhibit 10.1

Physical Delivery


The Bank of New York Mellon
One Wall Street
Window A - 3rd Floor
New York, NY 10286
Ref: Account SLD/Acct. 178165


with a copy to Lindy Freitag (lindy.freitag@inginvestment.com)


The cover letter accompanying the Bonds should set forth the name of the issuer,
a description of the Bonds (including the interest rate, maturity date and
private placement number), and the name of the purchaser and its account number
at The Bank of New York Mellon SLD/Acct. 178165 and the following:


The contact person at the Issuer of the Bonds related to payment on the Bonds
is:
Name: ___________________ Telephone #________________ E-mail: _______________
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 84-0499703








--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262



Payments


All payments on or in respect of the Bonds shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:


JPMorgan Chase Bank, N.A.
ABA # 021-000-021
Account Number: 900-9-000200
Account Name: TIAA
For Further Credit to the Account Number: G07040
Reference: PPN: 668074 D*5/NorthWestern Corporation
Maturity Date: December 19, 2028/Interest Rate: 3.99%/P&I Breakdown


Notices


All notices with respect to payments and prepayments of the Bonds shall be sent
to:


Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017
Attention: Securities Accounting Division
Phone: (212) 916-5504
Email: jpiperato@tiaa-cref.org or mwolfe@atiaa-cref.org


With a copy to:


JPMorgan Chase Bank, N.A.
P.O. Box 35308
Newark, New Jersey 07101


And to:


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262
Attention: Global Private Markets
Telephone:     (704) 988-4349 (Ho Young Lee)
(704) 988-1000 (General Number)
Facsimile:     (704) 988-4916
Email:        hlee@tiaa-cref.org






--------------------------------------------------------------------------------

Exhibit 10.1

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Bonds, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.


Address for all other Notices and Communications:


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262
Attention: Global Private Markets
Telephone:    (704) 988-4349 (Ho Young Lee)
(704) 988-1000 (General Number)
Facsimile:    (704) 988-4916
Email:     hlee@tiaa-cref.org


Physical Delivery:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
For TIAA A/C #G07040
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 13-1624203






--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
The Lincoln National Life Insurance Company
c/o Delaware Investment Advisers
2005 Market Street, Mail Stop 41-104
Philadelphia, Pennsylvania 19103
Attention: Fixed Income Private Placements
Private Placement Fax: (215) 255-1654



Payments
Principal and Interest payments (via Fed Wire):


The Bank of New York Mellon
One Wall Street, New York, New York 10286
ABA #021000018
BENEFICIARY Account #: IOC566
Attention: The Bank of New York Mellon Private Placement P&I Dept.
For Further Credit: The Lincoln National Life Insurance Company - Seg J122
Further Credit A/C #: 186227
Ref: PPN # / SECURITY DESC / PAYT REASON
Notices
All notices of payments on or in respect of the Bonds and written confirmation
of each such payment to be addressed to:


Delaware Investment Advisers
2005 Market Street, Mail Stop 41-104
Philadelphia, Pennsylvania 19103
Attention: Fixed Income Private Placements
Private Placement Fax: (215) 255-1654
and
Lincoln Financial Group
1300 South Clinton Street
Fort Wayne, Indiana 46802
Attention: K. Estep - Treasury Operations
Investment Accounting Fax: (260) 455-1441
and
The Bank of New York Mellon
P. O. Box 19266
Newark, New Jersey 07195
Attention: Private Placement P&I Department
Ref: Act Name/Custody A/C#/PPN#
All other notices and communications to be addressed as first provided above.




--------------------------------------------------------------------------------

Exhibit 10.1

Physical Delivery


The Bank of New York Mellon
Attn: Free Receive Department
One Wall Street, 3rd Floor
New York, NY 10286
Contact Person: Anthony Saviano, Dept Manager (Telephone 212-635-6764)
(Reference note amount, account name and custody acct #)


Fax a copy of cover letter to: Karen Costa - The Bank of New York Mellon
Fax #: 315-414-5017


With a copy to:    Andrea Fox, Esq. / The Lincoln National Life Insurance
Company
(via email: andrea.fox@lfg.com)


Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 35-0472300






--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
John Hancock Life Insurance Company (U.S.A.)
197 Clarendon Street
Boston, Massachusetts 02116

Payments
All payments to be by bank wire transfer of immediately available funds to:


Bank Name:
Bank of New York Mellon

ABA Number:
011001234

Account Number:
JPPF10010002

Account Name:
US PP Collector F008

For Further Credit to:
DDA Number 0000048771



On Order of:
NorthWestern Corporation, PPN 668074 D@3 and P&I Breakdown

Full name, interest rate and maturity date of Bonds or other obligations
Notices
All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and maturity shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Investment Administration
Fax Number: (617) 572-5495
Email: investmentadministration@jhancock.com
All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2
Fax Number: (617) 572-0040
All other notices shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Investment Law, C-3
Fax Number: (617) 572-9269
and
John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2
Fax Number: (617) 572-0040





--------------------------------------------------------------------------------

Exhibit 10.1



Physical Delivery


John Hancock Financial Services
197 Clarendon Street, C-3
Boston, MA 02116
Attention: Michael J. Mihalik
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 01-0233346








--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
John Hancock Life & Health Insurance Company
197 Clarendon Street
Boston, Massachusetts 02116

Payments
All payments to be by bank wire transfer of immediately available funds to:


Bank Name:
Bank of New York Mellon

ABA Number:
011001234

Account Number:
JPPF10010002

Account Name:
US PP Collector F008

For Further Credit to:
DDA Number 0000048771



On Order of:
NorthWestern Corporation, PPN 668074 D@3 and P&I Breakdown

Full name, interest rate and maturity date of Bonds or other obligations
Notices
All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and maturity shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Investment Administration
Fax Number: (617) 572-5495
Email: investmentadministration@jhancock.com
All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2
Fax Number: (617) 572-0040




--------------------------------------------------------------------------------

Exhibit 10.1

All other notices shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Investment Law, C-3
Fax Number: (617) 572-9269
and
John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Bond and Corporate Finance, C-2
Fax Number: (617) 572-0040



Physical Delivery


John Hancock Financial Services
197 Clarendon Street, C-3
Boston, MA 02116
Attention: Michael J. Mihalik
Name of Nominee in which Bonds are to be issued: None
Taxpayer I.D. Number: 13-3072894








--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Attention: Investments Division

Payments
All payments shall be made by wire transfer as follows:


The Bank of New York Mellon
ABA #021-000-018
BNF: GLA111566
Account No.: 6409358400
Account Name: Great-West Life & Annuity Insurance Company
Attn: Income Collection Dept
Reference: Security Description and PPN
Notices


All notices and communications:


Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Attention: Investments Division
Fax: (303) 737-6193


Physical Delivery


The Bank of New York Mellon
3rd Floor, Window A
One Wall Street
New York, NY 10286
Attn: Receive/Deliver Dept (Great-West Life & Annuity Insurance Company /
Acct No. 640935)
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 84-0467907








--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
The Canada Life Assurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Attention: Investments Division

Payments
All payments shall be made by wire transfer as follows:


The Bank of New York Mellon
ABA #021-000-018
BNF: GLA111566
Account No.: 1147088400
Account Name: The Canada Life Assurance Company
Attn: Income Collection Dept
Reference: Security Description and PPN
Notices


All notices and communications:


The Canada Life Assurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Attention: Investments Division
Fax: (303) 737-6193


Physical Delivery


The Bank of New York Mellon
3rd Floor, Window A
One Wall Street
New York, NY 10286
Attn: Receive/Deliver Dept (The Canada Life Assurance Company /
Acct No. 114708)
Name of Nominee in which Notes are to be issued: Hare & Co.
Taxpayer I.D. Number: 38-0397420 (The Canada Life Assurance Company)
13-6062916 (Hare & Co.)






--------------------------------------------------------------------------------

Exhibit 10.1

Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, Nebraska 68175-1011
Attention: 4-Investment Accounting

Payments
All principal and interest payments on the Notes shall be made by wire transfer
of immediately available funds to:


JPMorgan Chase Bank
ABA #021000021
Private Income Processing


for credit to: United of Omaha Life Insurance Company
Account Number 900-9000200
a/c G07097
PPN: 668074 D@3
Interest Amount:     
Principal Amount:     
Notices
Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:


JPMorgan Chase Bank
14201 Dallas Parkway, 13th Floor
Dallas, Texas 75254-2917
Attention: Income Processing
a/c: G07097
Address for all other communications (i.e., Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):


4-Investment Accounting
United World Life Insurance Company
Mutual of Omaha Plaza
Omaha, Nebraska 68175-1011
Email Address for Electronic Document Transmission:
privateplacements@mutualofomaha.com




--------------------------------------------------------------------------------

Exhibit 10.1

Physical Delivery


JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
For Account Number G07097
**It is imperative that the custody account be included on the delivery letter.
Without this information, the security will be returned to the sender.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 47-0322111








--------------------------------------------------------------------------------

Exhibit 10.1

Schedule B
(to Bond Purchase Agreement)


Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Anti‑Corruption Laws” is defined in Section 5.16(d)(1).
“Anti‑Money Laundering Laws” is defined in Section 5.16(c).
“Blocked Person” is defined in Section 5.16(a).
“Bonds” is defined in Section 1.
“Business Day” means for the purposes of any other provision of this Agreement,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral Filings” is defined in Section 4.12.
“Company” means NorthWestern Corporation, a Delaware corporation, d/b/a
NorthWestern Energy, or any successor.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the




--------------------------------------------------------------------------------

Exhibit 10.1

power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Co-Trustee” is defined in Section 1.
“Corporate Trustee” is defined in Section 1.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Disclosure Documents” is defined in Section 5.3.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in the Indenture.
“Excepted Encumbrances” is defined in the Indenture.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
“Execution Date” is defined in Section 3.
“FERC” is defined in Section 5.7.
“Financing Agreements” means this Agreement, the Indenture, including, without
limitation, the Thirty-First Supplemental Indenture, and the Bonds.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.




--------------------------------------------------------------------------------

Exhibit 10.1

“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any State or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.




--------------------------------------------------------------------------------

Exhibit 10.1

“holder” means, with respect to any Bond the Person in whose name such Bond is
registered in the register maintained by the Company.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
(g)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“Indenture” is defined in Section 1.
“Institutional Investor” means (a) any Purchaser of a Bond, (b) any holder of a
Bond holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Bonds then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Bond.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).




--------------------------------------------------------------------------------

Exhibit 10.1

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, the Bonds or the Indenture, or
(c) the validity or enforceability of this Agreement, the Bonds or the
Indenture.
“Memorandum” is defined in Section 5.3.
“Mortgaged Property” is defined in the Indenture.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Original Indenture” is defined in Section 1.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).




--------------------------------------------------------------------------------

Exhibit 10.1

“Purchaser” is defined in the first paragraph of this Agreement.
“QPAM Exemption” is defined in Section 6.2(d).
“Related Fund” means, with respect to any holder of any Bond, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., or any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance




--------------------------------------------------------------------------------

Exhibit 10.1

therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amounts(s) determined as the mark‑to‑market
values(s) for such Swap Contracts, as determined based upon one or more
mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Thirty-First Supplemental Indenture” is defined in Section 1.
“Trustees” is defined in Section 1.
“UCC” shall mean the Uniform Commercial Code as in effect in the relevant states
from time to time.
“USA Patriot Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).






--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 4.12
(to Bond Purchase Agreement)


UCC Filings
None.








--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 5.3
(to Bond Purchase Agreement)


Disclosure Documents
This Agreement and the schedules thereto
The Memorandum










--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 5.4
(to Bond Purchase Agreement)


Subsidiaries of the Company and
Ownership of Subsidiary Stock


Name of Company
Jurisdiction of its Organization
Percentage Owned
NorthWestern Services, LLC
100
Canadian-Montana Pipeline Corporation
Canada
100
Montana Generation, LLC(1)
Delaware
100
Clark Fork and Blackfoot, LLC
Montana
100
 
 
 
Risk Partners Assurance Ltd.
Bermuda
100
Mountain States Transmission Intertie, LLC
Delaware
100
Willow Creek Gathering, LLC
Nevada
75
Lodge Creek Pipelines, LLC
Nevada
75

(1)NorthWestern Services, LLC is the parent of Montana Generation, LLC.
Affiliates:
None.
Senior Officers of the Company:


Robert C. Rowe
Brian B. Bird
Michael R. Cashell
Patrick R. Corcoran
Heather H. Grahame
John D. Hines
Kendall G. Kliewer
Curtis T. Pohl
Bobbi L. Schroeppel
Directors of the Company:


E. Linn Draper, Jr.
Stephen P. Adik
Dorothy M. Bradley
Dana J. Dykhouse
Julia L. Johnson
Philip L. Maslowe
D. Louis Peoples
Robert C. Rowe




--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 5.5
(to Bond Purchase Agreement)


Financial Statements
Unaudited financial statements of the Company for the quarterly period ended
September  30, 2013 included in the Company’s Form 10-Q for the period then
ended filed on October 24, 2013.
Audited financial statements of the Company for the fiscal year ended
December 31, 2012 included in the Company’s Form 10-K for the period then ended
filed on February 14, 2013.
Audited financial statements for the fiscal year ended December 31, 2011
included in the Company Form 10‑K for the period.
Audited financial statements for the fiscal period ended December 31, 2010
included in the Company’s Form 10‑K for the period.




--------------------------------------------------------------------------------

Exhibit 10.1



Schedule 5.7
(to Bond Purchase Agreement)


Required Approvals
Default Order No. 7126 dated December 4, 2012 entered by the Montana Public
Service Commission in Docket No. D2012.11.114.
Order Dated September 4, 2013 entered by the Federal Energy Regulatory
Commission in Docket No. ES13-42-000.
Other than FERC and Montana Public Service Commission approvals above, no other
regulatory approvals are required in connection with the transactions
contemplated by the Financing Agreements.






--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 5.15
(to Bond Purchase Agreement)


Existing Indebtedness
A.    Secured Senior Debt
1.    General Mortgage Indenture and Deed of Trust dated August 1, 1993 between
The Chase Manhattan Bank (National Association), as Trustee and NorthWestern
Public Service Company (now known as NorthWestern Corporation), as Issuer, as
amended and supplemented, pursuant to which $55.0 million of 6.05% First
Mortgage Bonds of NorthWestern Corporation due 2018 have been issued, $64.0
million of 5.01% First Mortgage Bonds of NorthWestern Corporation due May 1,
2025 have been issued, $30.0 million of 4.15% First Mortgage Bonds of
NorthWestern Corporation due August 10, 2042 have been issued, and $20.0 million
of 4.30% First Mortgage Bonds of NorthWestern Corporation due August 10, 2052
have been issued, and $50.0 million of 4.85% First Mortgage Bonds of
NorthWestern Corporation due 2043 are in the process of being issued subject to
the terms of that certain Bond Purchase Agreement dated December 19, 2013
between the Company and Purchasers named therein (“SD Bond Purchase Agreement”).
This indenture places restrictions on the amount of Indebtedness of the Company.
Collateral: substantially all of the utility properties directly owned by the
Company in the States of South Dakota, North Dakota, Nebraska and Iowa, subject
to certain exceptions, and After Acquired Property (as defined therein).
2.    First Mortgage and Deed of Trust, dated as of October 1, 1945, by and
between NorthWestern Corporation (as successor to The Montana Power Company), as
Issuer, and Guaranty Trust Company of NY and Arthur E. Burke (now The Bank of
New York Mellon and Philip L. Watson or his successor), as trustees, as amended
and supplemented, pursuant to which the following Mortgage Bonds have been
issued:
(a)    $170.2 million of 4.65% First Mortgage Bonds of NorthWestern Corporation
due 2023 were issued to secure the obligations of NorthWestern Corporation under
a Loan Agreement, dated as of May 9, 2006, between NorthWestern Corporation and
the City of Forsyth, pursuant to which the City of Forsyth loaned an aggregate
amount of $170,205,000 to NorthWestern Corporation, received from the proceeds
of the City of Forsyth Pollution Control Revenue Bonds Series 2006, 4.65%
series, due 2023.
(b)    $150.0 million of 6.04% First Mortgage Bonds of NorthWestern Corporation
due 2016.
(c)    $250.0 million of 6.34% First Mortgage Bonds of NorthWestern Corporation
due 2019.
(d)    $55.0 million of 5.71% First Mortgage Bonds of NorthWestern Corporation
due 2039.
(e)    $161.0 million of 5.01% First Mortgage Bonds of NorthWestern Corporation
due May 1, 2025.
(f)    $60.0 million of 4.15% First Mortgage Bonds of NorthWestern Corporation
due 2042.
(g)    $40.0 million of 4.30% First Mortgage Bonds of NorthWestern Corporation
due 2052.
This Indenture places restrictions on the amount of Indebtedness of the Company.
Collateral: substantially all of the utility properties directly owned by the
Company in the States of Montana and Wyoming, subject to certain exceptions, and
After Acquired Property (as defined therein).




--------------------------------------------------------------------------------

Exhibit 10.1

B.    Capital Leases
Various equipment capital leases between John Deere Financial, Caterpillar
Financial Services, U.S. Bank Equipment Finance and Automotive Rentals, Inc., as
lessors and NorthWestern Corporation, as lessee ($143,336 as of 9/30/13).
Collateral: The equipment subject to such capital leases.
C.    Unsecured Indebtedness
$300 Million Amended and Restated Credit Agreement, dated November 5, 2013,
among NorthWestern Corporation, as borrower, the several banks and other
financial institutions or entities from time to time parties to the agreement,
as lenders, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse
Securities (USA) LLC, and J.P. Morgan Securities L.L.C. as joint lead arrangers;
Credit Suisse AG and JPMorgan Chase Bank, N.A., as co-syndication agents;
Keybank National Association, Union Bank, N.A. and U.S. Bank National
Association, as co-documentation agents; and Bank of America, N.A., as
administrative agent. This agreement places restrictions on the amount of
Indebtedness of the Company.
Commercial Paper Dealer Agreement between NorthWestern Corporation and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, dated as of February 3, 2011
($102,979,922as of 9/30/13).
D.    Swap Contracts
Various forward purchase contracts for natural gas that do not qualify for
normal purchase and normal sale scope exception under GAAP (approximately
$653,000 fair value of natural gas net derivative liability as of 9/30/13).




--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 5.20
(to Bond Purchase Agreement)


Filings
The recording of the Thirty-First Supplemental Indenture in the proper real
estate records in Montana and Wyoming.












--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit A
(to Bond Purchase Agreement)


Form of Thirty-First Supplemental Indenture






(See Attached)










--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit 4.4(a)(i)
(to Bond Purchase Agreement)


Form of Opinion of Special Counsel
for the Company
1.    The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Delaware; has the full corporate
power and authority to execute the Purchase Agreement, the Thirty-First
Supplemental Indenture and the Bonds and to perform the Transaction Documents to
which it is party and to issue and sell the Bonds; has the full corporate power
and authority to conduct the activities in which it is now engaged; and is duly
licensed or qualified and is in good standing as a foreign corporation in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business transacted by it makes such licensing or
qualification necessary, except in jurisdictions where the failure to be so
qualified or licensed would not have a Material Adverse Effect.
2.    The Purchase Agreement and the Thirty-First Supplemental Indenture have
been duly authorized by all necessary corporate action on the part of the
Company and have been duly executed and delivered by the Company, and the
Transaction Documents constitute the legal, valid and binding contracts of the
Company enforceable in accordance with their respective terms.
3.    The Bonds have been duly authorized by all necessary corporate action on
the part of the Company, have been duly executed and delivered by the Company
and established in conformity with the provisions of the Indenture and, upon
authentication of the Bonds by the Trustee, the Bonds will be entitled to the
benefits of the Indenture and will constitute the legal, valid and binding
obligations of the Company enforceable in accordance with their terms.
4.    The issuance and sale of the Bonds by the Company, the execution, delivery
and performance by the Company of the Purchase Agreement and the Thirty-First
Supplemental Indenture, as the case may be, and the consummation of the
transactions contemplated therein, do not violate any provision of the Delaware
General Corporation Law or New York State laws or Federal Laws or regulations
applicable to the Company or conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien (other than the Lien of the Indenture) upon any of the
property of the Company pursuant to the provisions of the Amended and Restated
Certificate of Incorporation or Amended and Restated Bylaws of the Company or
any agreement or other instrument known to us to which the Company is a party or
by which the Company may be bound.
5.    The issuance, sale and delivery of the Bonds by the Company under the
circumstances contemplated by the Purchase Agreement, the Thirty-First
Supplemental Indenture and the Indenture do not, under existing law, require the
registration of the Bonds under the Securities Act of 1933, as amended.
6.    Neither the execution and delivery of the Purchase Agreement or the
Thirty-First Supplemental Indenture nor the consummation of the transactions
contemplated thereby, including the issuance and sale of the Bonds, will require
the qualification of the Indenture under the Trust Indenture Act of 1939, as
amended.
7.    Neither the issuance of the Bonds nor the application of the proceeds of
the sale of the Bonds will violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulation issued pursuant
thereto, including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System.




--------------------------------------------------------------------------------

Exhibit 10.1

8.    The Company is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
9.    No consent, approval, authorization or order of, or filing with, any
federal governmental agency or body or any court is required pursuant to any
law, rule or regulation or, to our knowledge, pursuant to any order, judgment,
decree, agreement or other instrument, to authorize, or is otherwise required in
connection with, the execution, delivery and performance in compliance with the
terms of the Transaction Documents by the Company, including, without
limitation, the issuance by the Company of the Bonds, upon the terms and subject
to the conditions provided in the Transaction Documents (collectively, the
“Issuance of Bonds”), except (i) the approval of the Issuance of Bonds pursuant
to the FERC Order, which is in full force and effect, and has become final since
the applicable rehearing period has expired, and (ii) required post-issuance
compliance filings; and the Issuance of Bonds is in conformity with the terms of
the FERC Order (including, without limitation, the aggregate amounts of
securities authorized to be issued thereby).










--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit 4.4(a)(ii)
(to Bond Purchase Agreement)


Form of Opinion of General or In-House Counsel
for the Company
1.    The Indenture has been duly authorized, executed and delivered (and/or
duly assumed) by the Company (or its predecessors) and (assuming due
authorization, execution and delivery by the Trustees (or their predecessors)),
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as the same may be limited by applicable
bankruptcy, reorganization or similar laws affecting creditors’ rights
generally.
The foregoing opinion as to enforceability of the Indenture is also subject to
the qualification that certain provisions contained in the Indenture may not be
enforceable; provided, however the unenforceability of such provisions will not
render the Indenture invalid as a whole or substantially interfere with
realization of the Principal Benefits and Security provided thereby. As used
herein, the term “Principal Benefits and Security” means the remedies of:
(i) judicial enforcement of the obligation of the Company to repay the
principal, together with interest thereon as provided in the Bonds and (ii)
judicial foreclosure of the Indenture upon failure to pay such principal and
interest at maturity or upon acceleration.
2.    The Indenture (excluding the Thirty-First Supplemental Indenture) and any
necessary related financing statements, have been filed and recorded wherever
and to the extent necessary to perfect the lien thereof upon the properties
specifically described therein. No other filing or recordation is necessary in
order to perfect the lien of the Indenture on such properties.
3.    To the best of my knowledge, all fees or taxes in connection with the
filing or recording of the Indenture (excluding the Thirty-First Supplemental
Indenture) have been paid.
4.    The Indenture, excluding the Thirty-First Supplemental Indenture, now
constitutes, and the Indenture, when the Thirty-First Supplemental Indenture
shall have been duly filed for recording and is recorded, will continue to
constitute, a legally valid and directly enforceable first mortgage lien
(subject only to the matters described in paragraph 7 below and the exception
set forth in paragraph 1 above) for the equal and proportionate security of the
Bonds and of the outstanding first mortgage bonds of other series heretofore
issued and hereafter to be issued under the Indenture, upon the mortgaged
properties specifically described therein as subject to the lien thereof
(excluding all properties heretofore disposed of in accordance with the terms
thereof or expressly excepted therefrom), and such mortgaged properties, other
than said excluded and excepted properties, comprise and constitute
substantially all of the utility property of the Company in the States of
Montana and Wyoming.
5.    The Thirty-First Supplemental Indenture has not yet been filed or
recorded, but no such filing and recording is necessary to perfect the lien of
the Indenture upon the properties now owned by the Company in the States of
Montana and Wyoming and described in the Indenture (excluding the Thirty-First
Supplemental Indenture) or to extend such lien for the benefit of the Bonds. No
re-recording or refiling of the Indenture or any other instruments or documents
(except for periodic filings which extend the effectiveness of financing
statements) is required to preserve and protect the lien of the Indenture.
6.    The after-acquired property clause in the Indenture subjects to the lien
of the Indenture all after-acquired utility property of the Company (other than
such after-acquired property as may be expressly excepted from the lien of the
Indenture) to the extent and as described in Section 9-204 of the UCC; provided
that additional




--------------------------------------------------------------------------------

Exhibit 10.1

recording will be required to create a valid and enforceable lien on
after-acquired real property and fixtures not specifically described in the
Indenture.
7.    The Company has good and marketable fee simple title to all of the real
properties, and good and marketable title to all other properties, located in
the States of Montana and Wyoming owned by it, subject only to the lien of the
Indenture and such other Excepted Encumbrances and Permitted Encumbrances (each
as defined in the Indenture), and such other liens, encumbrances, defects and
irregularities which are customarily found with respect to properties of like
size and character and which, in the opinion of the undersigned, do not
materially impair the use of the property affected thereby in the operation of
the utility business of the Company in the States of Montana and Wyoming; and
the properties in the States of Montana and Wyoming held under leases by the
Company are held under valid and enforceable leases subject only to such
exceptions as do not materially interfere with the conduct of the utility
business of the Company in the States of Montana and Wyoming.
8.    No consent, approval or authorization of, or filing with, any Montana
State governmental or public body or authority is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of the Transaction Documents by the Company, including, without limitation, the
incurrence of indebtedness or the issuance of the Bonds covering Montana
property as contemplated by the Transaction Documents, except for the approval
of the MPSC, which approval has been duly and validly obtained and is subject to
the terms and conditions stated in the below-described orders; provided,
however, it is also understood that the undersigned expresses no opinion as to
any consents or approvals required to be obtained or other actions required to
be taken under the securities or Blue Sky laws of the state of Montana or any
other jurisdiction.
Said approval of the MPSC is documented in the MPSC Order, a copy of which is
attached hereto as Exhibit A. The MPSC Order was done in open session on
November 27, 2012, and bears a service date of December 4, 2012. The time period
for any party or nonparty to seek reconsideration of the MPSC Order has expired;
and, to my knowledge, after due inquiry by reviewing applicable MPSC docket
sheets and contacting MPSC staff to ensure no pleading was filed that was not
otherwise entered on the MPSC docket sheet, no such filing was made during such
time period for such purpose. The time period for any party or nonparty to seek
judicial appeal or review of the MPSC Order has expired; and, to my knowledge,
after due inquiry by reviewing applicable MPSC docket sheets, contacting MPSC
staff to ensure no pleading was filed that was not otherwise entered on the MPSC
docket sheet, and reviewing the records of the Clerk of Court for the Montana
First Judicial District Court as of the close of business on December 16, 2013,
no such filing was made during such time period for such purpose.
9.    In addition to complying with the MPSC Order, the Company must further
comply with the terms and conditions of that certain Consent Order, Order No.
6505e, issued by the MPSC on September 2, 2004, in the docket entitled In the
Matter of An Investigation of NorthWestern Energy’s Financial and Related
Transactions with NorthWestern Corporation, its Affiliates and Creditors That
May Impair Its Financial Solvency and Public Utility Service Obligations, before
the MPSC’s Utility Division, Docket No. D2003.8.109, which incorporated that
certain Stipulation and Settlement Agreement executed by and between the
Company, the Montana Consumer Counsel and the MPSC on July 8, 2004 in the same
docket, a copy of which is attached hereto as Exhibit B. The Consent Order was
done in open session on August 24, 2004, and bears a service date of September
2, 2004. The time period for any party or nonparty to seek judicial or
administrative appeal, review or reconsideration of the Consent Order has
expired; and to my knowledge, after due inquiry by reviewing applicable MPSC
docket sheets, contacting MPSC staff to ensure no pleading was filed that was
not otherwise entered on the MPSC docket sheet, and reviewing the records of the
Clerk of Court for the Montana First Judicial




--------------------------------------------------------------------------------

Exhibit 10.1

District Court, no such filing was made with the appropriate district court or
with the MPSC during such time period for such purpose.
The terms, conditions, and requirements set forth in the Consent Order and
Stipulation and Settlement Agreement may contain additional restrictions and
limitations on permitted Company activities not found in or that may differ from
those activities permitted or restricted by the Transaction Documents.
Therefore, nothing set forth in this opinion shall be deemed an opinion that the
Company is not required to otherwise comply with all MPSC regulatory
requirements or restrictions.
The opinion above is limited to matters of Montana law and therefore the
undersigned expresses no opinion as to whether the Company must comply with any
other regulatory requirements of any other state or federal jurisdiction.
10.    The issuance of the Bonds pursuant to and in accordance with the
Transaction Documents, including the Thirty-First Supplemental Indenture,
conforms with the MPSC Order.
11.    The execution and delivery of the Transaction Documents by the Company
and the performance by it of its obligations thereunder, do not violate any
Montana law or regulation, or violate any order or decree of any Montana State
court or governmental instrumentality applicable to the Company and of which I
have knowledge.
12.    The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, has all requisite
corporate power and authority (a) to execute, deliver (or assume) and perform
its obligations under the Transaction Documents, and (b) to own and encumber its
assets and conduct its business as described in the Disclosure Documents. The
Company is duly qualified to transact business, and is in good standing as a
foreign corporation, in the States of Montana, Wyoming, South Dakota, Nebraska,
North Dakota and Iowa.
13.    Each of the Transaction Documents has been duly authorized by all
necessary corporate action on the part of, and duly executed and delivered (or
assumed) by, the Company. The Bonds have been duly and validly authorized and
issued.
14.    The execution and delivery (or the assumption) by the Company of the
Transaction Documents, and the performance by the Company of its obligations
thereunder, do not: (i) violate any of the terms, conditions or provisions of
the Amended and Restated Certificate of Incorporation or Amended and Restated
Bylaws of the Company, as in effect as of the Closing Date; (ii)  violate any of
the terms, conditions or provisions of any order, writ, judgment, decree or
award of any court or administrative decree binding on or affecting the Company;
(iii) result in a breach of, constitute a default under, require the termination
of, or the approval or consent of any Person under, any material agreement to
which the Company is a party or by which the Company or any of its properties is
bound, which breach, default or termination, or the failure to obtain such
approval or consent, could reasonably be expected to have a Material Adverse
Effect; or (iv) to my knowledge, result in or require the creation or imposition
of any Lien whatsoever upon or with respect to any of the properties or assets
of the Company (other than the Lien of the Indenture).
15.    To my knowledge, other than as disclosed in the Disclosure Documents,
(i) there are no material judgments outstanding against the Company, and
(ii) there is no action, suit, proceeding, governmental investigation or
arbitration, at law or in equity or before any Governmental Authority, pending
or overtly threatened against the Company or any of its properties, which could
reasonably be expected to have a Material Adverse Effect, or which purports to
affect the legality, validity or enforceability of the Transaction Documents




--------------------------------------------------------------------------------

Exhibit 10.1

or which prevents, enjoins or prohibits, or seeks to prevent, enjoin or
prohibit, the execution or enforcement of the Transaction Documents or the
consummation of the transactions contemplated by the Transaction Documents.
16.    The Company is not subject to regulation as a utility company under any
statute or regulation of the State of South Dakota or the State of Nebraska such
that its ability to incur indebtedness or to consummate the transactions
contemplated by the Transaction Documents is limited. The Company is not subject
to regulation as a utility company in any states other than Montana, South
Dakota and Nebraska (and the Company is not subject to such regulation in the
States of Iowa, North Dakota and Delaware).
17.    The FERC has issued appropriate authorization with respect to the
issuance and sale of the Bonds in accordance with the Purchase Agreement; the
MPSC has issued appropriate authorization with respect to the issuance and
delivery of the Bonds in accordance with the Indenture and the Purchase
Agreement; to my knowledge, after due inquiry, such authorizations are in full
force and effect and the issuance of the Bonds is in conformity with the terms
of such authorizations and no other consent, approval, authorization or order
of, or filing with, any governmental agency or body or any court is required for
the execution, delivery or consummation of the transactions contemplated by the
Transaction Documents, except (i) in the case of any thereof related to the
operation by the Company of its properties or the filing or recording of
documents or instruments in respect of the Liens created or purported to be
created thereunder, which will be made in the ordinary course of the Company’s
business, (ii) those which the failure to obtain would not have a Material
Adverse Effect, or (iii) such as may be required under state securities laws.
With respect to the opinions related to approval by the FERC, I am relying, with
your permission, on the opinion of even date herewith of Leonard, Street and
Deinard Professional Association.
18.    Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws or in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Company and its subsidiaries, taken as a whole, to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries or their respective property is bound.
19.    To my knowledge, there are no material franchises, contracts, indentures,
mortgages, loan agreements, notes, leases or other instruments required to be
described or filed as an exhibit to the Company’s Exchange Act Reports other
than those described or referred to therein or filed or incorporated by
reference as exhibits thereto.








--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit 4.4(b)
(to Bond Purchase Agreement)


Form of Opinion of Special Counsel
for the Purchasers
1.    The Agreement constitutes the legal and valid obligation of the Company,
enforceable against the Company in accordance with its terms.
2.    The issuance, sale and delivery of the Bonds under the circumstances
contemplated by the Agreement does not, under existing law, require the
registration of the Bonds under the Securities Act of 1933, as amended, or the
qualification of an indenture under the Trust Indenture Act of 1939, as amended.








